DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.

Response to Arguments
Applicant’s arguments (Remarks, p. 3-4) with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollis et al., US2013/0144558 A1 in view of Dureau et al., US2003/0135860 A1, and further in view of Uchihata et al., JP2005192161 A.
Regarding claim 1, Hollis teaches A system for acquiring images by a mobile device (Abstract) comprising: a mobile device (par. 0136; standard mobile phone handset as the basic platform.); wherein the mobile device comprises a camera, a processor, and a transmit and receive unit (par. 0136; Smart phones such as the 3G iPhone manufacture by Apple Inc. of Cupertino, Calif. include a microprocessor, an operating system, a telephone transceiver, a GPS receiver, an external connector, and the ability to download applications to the mobile phone handset.); wherein the camera is able to capture an image (par. 0136; the software application can generate a dive log tying in information captured using the pressure transducer with information captured by images from a camera.).  
Hollis fails to teach the following recited limitation.  However, Dureau teaches wherein the camera is able to capture a video and compress the video (par. 0036; receiver 340 may be configured to receive a video signal from camera 352B, and transcode (i.e., compress) the received signal (i.e., video) to a variety of formats for transmission.); and wherein the image is able to be associated within one or more parameters including voice and text (par. 0036; the video image having both audio which is voice and then text which is converted from captured audio (i.e., the audio and text are the parameters for the video image.).).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Hollis’s teachings with Dureau’s teachings in order to perform a suitable compression of the Web data prior to transmitting the data to the PDA 352E (Dureau, par. 0035).
Hollis and Dureau failed to teach the amended recited limitation.  However, Uchihata teaches wherein the mobile device communicates with a radio frequency identification tag (par. 0023; the RF communication unit 107 of the mobile phone 10 performs communication with the RFID tag 20 a using radio wave having a predetermined frequency.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Hollis’s and Dureau’s teachings with Uchihata’s teachings in order to prevent digital shoplifting by managing permission or disapproval of photographing for a sale item by wireless communication (Uchihata, par. 0004-0005).

Regarding claim 2, Hollis, Dureau and Uchihata as a whole teach all the limitations in claim 1.  Hollis further teaches wherein the image is accessible by one or more users of a network based on an image profile (par. 0022).

Regarding claim 3, Hollis, Dureau and Uchihata as a whole teach all the limitations in claim 1.  Hollis further teaches wherein the image defines a relationship between the image and one or more other shared images (par. 0021).

Regarding claim 4, Hollis, Dureau and Uchihata as a whole teach all the limitations in claim 1.  Hollis further teaches wherein the image defines a relationship identifying one or more users receiving the image (par. 0096).

Regarding claim 5, Hollis, Dureau and Uchihata as a whole teach all the limitations in claim 1.  Hollis further teaches wherein one or more users receiving the image is based at least in part on past user behavior acquired on the mobile device and a potential user behavior (par. 0020).

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649